Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 10/27/2021.
•	 Claims 1-3, 6, 8-9, 13-14, 16-27 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-3, 8-9, 13-14, 16-27 remain unchanged as per the amendment filed on 10/27/2021. 
Claim 6 (as filed on 10/27/2021) is further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (

Claim 6
The method of claim 1, further comprising generating by the processor, a second numerical representation of risk based at least in part on prospective genetic testing for the individual to determine the genotype.



Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-3, 6, 8-9, 13-14, 16-27 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• quantifying, by the processor, an expected effect on metabolism of the at least one drug by the individual due to the certain factors by: 
identifying, by the processor, one or more possible values of at least one certain factor; and
weighting, by the processor, the expected effect using each of the one or more possible values based on a matrix of probabilities of phenotypes;
generating, by the processor, a numerical representation of risk based at least in part on the expected effect by weighting a severity of the expected effect;
displaying, the processor, the numerical representation of risk in an interaction report;

determining, by the processor, that one or more patients in the patient population are recommended for genetic testing based on the respective numerical representation of the risk for each of the one or more patients; and
displaying, by the processor, a genetic testing recommendation chart indicating a portion of the patient population, the portion of the patient population comprising the one or more patients in the patient population recommended for genetic testing.
Claim 14 
• quantifying an expected effect on metabolism of the at least one drug by the individual due to the certain factors by: 
identifying one or more possible values of at least one certain factor; and
weighting the expected effect using each of the one or more possible values based on a matrix of probabilities of phenotypes;
generating a numerical representation of risk based at least in part on the expected effect by weighting a severity of the expected effect;
displaying the numerical representation of risk in an interaction report;
pooling a respective numerical representation of risk associated with the at least one drug for each patient of a patient population, wherein the patient population includes the individual;
determining that one or more patients in the patient population are recommended for genetic testing based on the respective numerical representation of the risk for each of the one or more patients; and

Claim 21
• quantify an expected effect of a drug on an individual due to certain factors by:
identifying one or more possible values of at least one of the certain factors; and
weighting the expected effect using each of the one or more possible values based on a matrix of probabilities of phenotypes;
generate a numerical representation of risk based at least in part on the expected effect by weighting a severity of the expected effect;
determine an unmanaged interaction risk associated with the drug for a patient population, the patient population including the patient, based on the numerical representation of the risk;
pool the unmanaged interaction risk for the patient population;
determine that one or more patients in the patient population are recommended for genetic testing based on a value of the unmanaged interaction risk for each of the one or more patients being more than a predetermined threshold;
display an unmanaged interaction risk chart segmented based on a severity of risk of an adverse drug event occurring; and
display a genetic testing recommendation chart including one or more segments, wherein at least one segment indicates a portion of the patient population, the portion of the patient population comprising the one or more patients in the patient population recommended for genetic testing.

	
	The closest prior art of record –Bruns et al. (Pub. No.: US 2011/0082867 A1) discloses a method of identifying a gene associated with a first one of the plurality of substances, and performing a weighing process to determine an interaction between the first substance and the gene.
Another relevant prior art of record –Glauser et al. (Pub. No.: US 2009/0171697 A1) attempt to provides population models, methods, and algorithms for targeting a dosing regimen or compound selection to an individual patient. The methods and algorithms of the invention utilize population models that incorporate genotype information for genes encoding drug metabolizing enzymes for one or more compounds of interest. 
Yet, another relevant prior art of record – Ruano et al.  (Patent No.: US 7,747,392 B2) discloses a physiogenomics method for predicting an individual's response to an environmental stimulus comprises producing and recording a physiogenomic model. The model is produced by a method including selecting a plurality of genetic markers, identifying significant covariates among demographic data to produce correlated markers for use as a covariate in an unadjusted association test.
Yan et al. (Pub. No.: US 2002/0076774 A1) provides isolated peptide and nucleic acid molecules, methods of identifying orthologs and paralogs of the drug-metabolizing enzyme peptides, and methods of identifying modulators of the drug-metabolizing enzyme peptides.
Obach et al. (“The Utility of in Vitro Cytochrome P450 Inhibition Data in the Prediction of Drug-Drug Interactions”, The American Society for Pharmacology and Experimental Therapeutics, 2006, pp 336-348) attempt to determine whether in vitro inhibition data can be 
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 14 and 21.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-3, 6, 8-9, 13-14, 16-27 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146